FILED
                               NOT FOR PUBLICATION                          DEC 07 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 OSCAR ARTURO SANCHEZ                              No. 07-71333
 HERNANDEZ; ALMA ROSA LARA
 BATRES,                                           Agency Nos. A075-749-304
                                                               A075-749-305
               Petitioners,

   v.                                              MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Oscar Arturo Sanchez Hernandez and Alma Rosa Lara Batres, husband and

wife and natives and citizens of Mexico, petition for review of the Board of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration

judge’s (“IJ”) denial of their applications for cancellation of removal and denying

their motion to remand. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review de novo claims of due process violations, Vasquez-Zavala v. Ashcroft, 324

F.3d 1105, 1107 (9th Cir. 2003), and we deny in part and dismiss in part the

petition for review.

       We reject petitioners’ contention that the IJ violated due process by denying

their motion for an additional continuance. Petitioners received continuances

amounting to almost four years to allow them to obtain counsel and gather

evidence for their hearing, and their proceedings were therefore not “so

fundamentally unfair that [they were] prevented from reasonably presenting [their]

case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000) (internal quotation

marks and citation omitted).

       The evidence petitioners presented with their motion to remand concerned

the same basic hardship grounds as their application for cancellation of removal.

See Fernandez v. Gonzales, 439 F.3d 592, 602-03 (9th Cir. 2006). We therefore




JTK/Research                              2                                    07-71333
lack jurisdiction to review the BIA’s discretionary determination that the evidence

was insufficient to establish a prima facie case of hardship. See id. at 601.

       Petitioners’ remaining contentions are unpersuasive.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




JTK/Research                               3                                    07-71333